Paul Jones, convicted of a criminal offense in the circuit court of Talladega county, having appealed his case to the Court of Appeals to review and reverse the judgment of conviction, and that court having affirmed the judgment and sentence of the circuit court, filed in this court his petition for certiorari to the Court of Appeals to review and revise the judgment of that court. It appears that the Court of Appeals affirmed the case without an opinion. We, therefore, have nothing before us for review, and the writ must be denied. Rogers v. State, 223 Ala. 53, 134 So. 813; Lawson v, State,219 Ala. 461, 122 So. 467; Cofield v. City of Anniston, 220 Ala. 697,124 So. 916.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.